Exhibit 10.12

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”), effective as of the 15th
day of March, 2010 (the “Date of Grant”) by and between Aventine Renewable
Energy Holdings, Inc. (the “Company”), and                            (the
“Participant”), evidences the grant by the Company of restricted Common Share
units (the “Award”) to the Participant on such date and the Participant’s
acceptance of the Award in accordance with the provisions of the Company’s 2010
Equity Incentive Plan (the “Plan”).  The Company and the Participant agree as
follows:

 


1.                                       BASIS FOR AWARD.  THIS AWARD IS MADE
UNDER THE PLAN PURSUANT TO SECTION 9 THEREOF FOR SERVICES TO BE RENDERED TO THE
COMPANY BY THE PARTICIPANT AS A MEMBER OF THE COMPANY’S BOARD.


 


2.                                       RESTRICTED STOCK UNITS AWARDED.


 


(A)                                  THE COMPANY HEREBY AWARDS TO THE
PARTICIPANT, IN THE AGGREGATE,                  RESTRICTED COMMON SHARE UNITS
(“RESTRICTED STOCK UNITS”), WHICH SHALL BE SUBJECT TO THE TERMS OF THE PLAN AND
THIS AGREEMENT.


 


(B)                                 THE RESTRICTED STOCK UNITS SHALL BE CREDITED
TO A SEPARATE ACCOUNT MAINTAINED FOR THE PARTICIPANT ON THE BOOKS OF THE COMPANY
(THE “ACCOUNT”).  THE AWARD SHALL VEST AND SETTLE IN ACCORDANCE WITH SECTION 3
HEREOF.


 


3.                                       VESTING AND SETTLEMENT. THE RESTRICTED
STOCK UNITS SHALL VEST AND BECOME NON-FORFEITABLE IN FULL ON THE FIRST
ANNIVERSARY OF THE DATE OF GRANT, OR IF EARLIER, UPON THE OCCURRENCE OF A CHANGE
IN CONTROL  (THE “VESTING DATE”); PROVIDED, THAT, THE PARTICIPANT IS THEN A
MEMBER OF THE BOARD. THE COMPANY SHALL ISSUE AND DELIVER TO THE PARTICIPANT ONE
COMMON SHARE FOR EACH VESTED RESTRICTED STOCK UNIT (THE “RSU SHARES”) (AND UPON
SUCH SETTLEMENT, THE RESTRICTED STOCK UNITS SHALL CEASE TO BE CREDITED TO THE
ACCOUNT) ON THE EARLIER OF (X) THE SIXTIETH (60TH) DAY FOLLOWING THE TERMINATION
OF THE PARTICIPANT’S BOARD SERVICE FOR ANY REASON AND (Y) THE DATE OF A CHANGE
IN CONTROL (SUCH DATE, THE “SETTLEMENT DATE”) AND UPON SUCH SETTLEMENT THE
COMPANY SHALL ENTER THE PARTICIPANT’S NAME AS A SHAREHOLDER OF RECORD WITH
RESPECT TO THE RSU SHARES ON THE BOOKS OF THE COMPANY.


 

4.                                       Dividend Equivalents.  If the Company
pays a cash dividend on its outstanding Common Shares for which the Record Date
(for purposes of this Agreement, the “Record Date” is the date on which
shareholders of record are determined for purposes of paying the cash dividend
on Common Shares) occurs after the Date of Grant, the Participant shall receive
a lump sum cash payment on the Settlement Date equal to the aggregate amount of
the cash dividends paid by the Company on a single Common Share multiplied by
the number of Restricted Stock Units awarded under this Agreement that are
unvested and unpaid as of each applicable Record Date, plus interest on such
amount at the Company’s borrowing rate as in effect from time to time.

 

1

--------------------------------------------------------------------------------


 


5.                                       RESTRICTIONS.  THE AWARD GRANTED
HEREUNDER MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED (OTHER THAN BY WILL
OR THE LAWS OF DESCENT AND DISTRIBUTION OR AS OTHERWISE PERMITTED BY THE
COMMITTEE) AND MAY NOT BE SUBJECT TO LIEN, GARNISHMENT, ATTACHMENT OR OTHER
LEGAL PROCESS.  THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT, WITH RESPECT TO
EACH RESTRICTED STOCK UNIT CREDITED TO HIS ACCOUNT, THE PARTICIPANT HAS NO
VOTING RIGHTS WITH RESPECT TO THE COMPANY UNLESS AND UNTIL SUCH RESTRICTED STOCK
UNIT IS SETTLED IN RSU SHARES PURSUANT TO SECTION 3 HEREOF.


 


6.                                       COMPLIANCE WITH LAWS AND REGULATIONS. 
THE ISSUANCE AND TRANSFER OF RSU SHARES SHALL BE SUBJECT TO COMPLIANCE BY THE
COMPANY AND THE PARTICIPANT WITH ALL APPLICABLE REQUIREMENTS OF SECURITIES LAWS
AND WITH ALL APPLICABLE REQUIREMENTS OF ANY STOCK EXCHANGE ON WHICH THE
COMPANY’S COMMON SHARES MAY BE LISTED AT THE TIME OF SUCH ISSUANCE OR TRANSFER.


 


7.                                       GENERAL ASSETS.  ALL AMOUNTS CREDITED
TO THE PARTICIPANT’S ACCOUNT UNDER THIS AGREEMENT SHALL CONTINUE FOR ALL
PURPOSES TO BE PART OF THE GENERAL ASSETS OF THE COMPANY.  THE PARTICIPANT’S
INTEREST IN THE ACCOUNT SHALL MAKE THE PARTICIPANT ONLY A GENERAL, UNSECURED
CREDITOR OF THE COMPANY.


 


8.                                       RIGHTS AS SHAREHOLDER.  UPON AND
FOLLOWING THE SETTLEMENT DATE, THE PARTICIPANT SHALL BE THE RECORD OWNER OF THE
RSU SHARES UNLESS AND UNTIL SUCH SHARES ARE SOLD OR OTHERWISE DISPOSED OF, AND
AS RECORD OWNER SHALL BE ENTITLED TO ALL RIGHTS OF A SHAREHOLDER OF THE COMPANY
(INCLUDING VOTING RIGHTS).  PRIOR TO THE SETTLEMENT DATE, THE PARTICIPANT SHALL
NOT BE DEEMED FOR ANY PURPOSE TO BE THE OWNER OF THE COMMON SHARES UNDERLYING
THE RESTRICTED STOCK UNITS SUBJECT TO THE AWARD, OTHER THAN WITH RESPECT TO THE
PARTICIPANT’S RIGHT TO RECEIVE PAYMENT PURSUANT TO SECTION 4 HEREOF.


 


9.                                       GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.


 


10.                                 PLAN.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
OR UNLESS THE CONTEXT CLEARLY INDICATES OTHERWISE, CAPITALIZED TERMS HEREIN
WHICH ARE DEFINED IN THE PLAN HAVE THE SAME DEFINITIONS AS PROVIDED IN THE
PLAN.  THE TERMS AND PROVISIONS OF THE PLAN ARE INCORPORATED HEREIN BY
REFERENCE, AND THE PARTICIPANT HEREBY ACKNOWLEDGES RECEIVING A COPY OF THE
PLAN.  IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN THE TERMS AND
PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THIS AGREEMENT
SHALL GOVERN AND CONTROL.  NOTWITHSTANDING ANYTHING HEREIN OR IN THE PLAN TO THE
CONTRARY, THE PROVISIONS OF SECTION 15 OF THE PLAN SHALL NOT APPLY TO THE
PARTICIPANT.


 


11.                                 ADJUSTMENT.  IN THE EVENT OF ANY ADJUSTMENT
PURSUANT TO SECTION 12 OF THE PLAN THAT WOULD ADVERSELY AFFECT THE VALUE OF THE
AWARD GRANTED HEREUNDER OR CAUSE SUCH AWARD TO BECOME SUBJECT TO SECTION 409A OF
THE CODE, SUCH ADJUSTMENT MAY ONLY BE MADE WITH THE PARTICIPANT’S WRITTEN
CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


12.                                 TAXES.  UPON SETTLEMENT OF THE AWARD IN
ACCORDANCE WITH SECTION 3 HEREOF, THE PARTICIPANT SHALL RECOGNIZE TAXABLE INCOME
IN RESPECT OF THE AWARD AND THE COMPANY SHALL REPORT SUCH INCOME TO THE
APPROPRIATE TAXING AUTHORITIES IN RESPECT OF THE AWARD AS IT

 

2

--------------------------------------------------------------------------------


 


DETERMINES TO BE NECESSARY AND APPROPRIATE.  THE PARTICIPANT SHALL BE
RESPONSIBLE FOR PAYMENT OF ANY TAXES DUE ON INCOME IN RESPECT OF THE AWARD.  FOR
PURPOSES HEREOF, COMMON SHARES SHALL BE VALUED AT FAIR MARKET VALUE.


 


13.                                 NOTICE.  EVERY NOTICE OR OTHER COMMUNICATION
RELATING TO THIS AGREEMENT SHALL BE IN WRITING, AND SHALL BE MAILED TO OR
DELIVERED TO THE PARTY FOR WHOM IT IS INTENDED AT SUCH ADDRESS AS MAY FROM TIME
TO TIME BE DESIGNATED BY IT IN A NOTICE MAILED OR DELIVERED TO THE OTHER PARTY
AS HEREIN PROVIDED; PROVIDED, THAT, UNLESS AND UNTIL SOME OTHER ADDRESS BE SO
DESIGNATED, ALL NOTICES OR COMMUNICATIONS BY THE PARTICIPANT TO THE COMPANY
SHALL BE MAILED OR DELIVERED TO THE COMPANY AT ITS PRINCIPAL PARTICIPANT OFFICE,
AND ALL NOTICES OR COMMUNICATIONS BY THE COMPANY TO THE PARTICIPANT MAY BE GIVEN
TO THE PARTICIPANT PERSONALLY OR MAY BE MAILED TO HIM/HER AT HIS/HER ADDRESS AS
RECORDED IN THE RECORDS OF THE COMPANY.


 


14.                                 SECTION 409A.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THIS AGREEMENT IS INTENDED TO BE INTERPRETED AND APPLIED
SO THAT THE PAYMENTS AND BENEFITS SET FORTH HEREIN EITHER SHALL EITHER BE EXEMPT
FROM THE REQUIREMENTS OF CODE SECTION 409A, OR SHALL COMPLY WITH THE
REQUIREMENTS OF CODE SECTION 409A, AND, ACCORDINGLY, TO THE MAXIMUM EXTENT
PERMITTED, THIS AGREEMENT SHALL BE INTERPRETED TO BE EXEMPT FROM OR IN
COMPLIANCE WITH CODE SECTION 409A.  IF THE PARTICIPANT NOTIFIES THE COMPANY
(WITH SPECIFICITY AS TO THE REASON THEREFOR) THAT THE PARTICIPANT BELIEVES THAT
ANY PROVISION OF THIS AGREEMENT  WOULD CAUSE THE PARTICIPANT TO INCUR ANY
ADDITIONAL TAX OR INTEREST UNDER CODE SECTION 409A OR THE COMPANY INDEPENDENTLY
MAKES SUCH DETERMINATION, THE COMPANY SHALL, AFTER CONSULTING WITH THE
PARTICIPANT, REFORM SUCH PROVISION (OR AWARD OF COMPENSATION OR BENEFIT) TO
ATTEMPT TO COMPLY WITH OR BE EXEMPT FROM CODE SECTION 409A THROUGH GOOD FAITH
MODIFICATIONS TO THE MINIMUM EXTENT REASONABLY APPROPRIATE.  TO THE EXTENT THAT
ANY PROVISION HEREOF IS MODIFIED IN ORDER TO COMPLY WITH CODE SECTION 409A, SUCH
MODIFICATION SHALL BE MADE IN GOOD FAITH AND SHALL, TO THE MAXIMUM EXTENT
REASONABLY POSSIBLE, MAINTAIN THE ORIGINAL INTENT AND ECONOMIC BENEFIT TO
PARTICIPANT AND THE COMPANY WITHOUT VIOLATING THE PROVISIONS OF SECTION 409A.


 


15.                                 SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, AND EACH
OTHER PROVISION SHALL BE SEVERABLE AND ENFORCEABLE TO THE EXTENT PERMITTED BY
LAW.


 


16.                                 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE
PLAN CONTAIN THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDE ALL PRIOR COMMUNICATIONS,
REPRESENTATIONS AND NEGOTIATIONS IN RESPECT THERETO.  NO CHANGE, MODIFICATION OR
WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL BE VALID UNLESS IN WRITING AND
SIGNED BY THE PARTIES HERETO.


 


17.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED
IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF
THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first set forth above.

 

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

By:

 

 

 

Name:

 

 

--------------------------------------------------------------------------------